Title: To Alexander Hamilton from George Washington, 29 November 1792
From: Washington, George
To: Hamilton, Alexander



United States, Nov: 29. 1792.

It having been represented by the Director of the Mint that the late rise in the price of Copper, and the difficulty of obtaining it, render it improbable that the quantity authorised to be procured can be had, unless some part of it be imported by the United States; it is therefore thought proper that measures should be taken to obtain a quantity from Europe on the public account; and as it is estimated that the sum of Ten thousand dollars will be necessary for this purpose, you are hereby requested, if consistent with the arrangements of the Treasury, to have a bill for the above sum drawn on the Bankers of the United States in Holland, payable to Mr. Pinckney our Minister in Great Britain.

Go: Washington

